Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Lombard, J.L. (PGPUB 2012/0195984) teaches a method comprising: a) obtaining a biological sample from a subject; b) determining the identity of the alleles at the Val158Met locus in the COMT locus; and c) administering a therapy for prodromal schizophrenia, including the proline modulator of valproic acid, to subjects determined to be at risk of the prodromal schizophrenic state (see Table 1, para [0019], [0050], [0070-0071] and [0079]). Lombard teaches an association between the Val158Met genotype at the COMT locus and risk of the prodromal schizophrenic state (Table 1). Magnee et al (PLoS ONE. 05 October 2011. 6(10): e25882) teaches a method comprising: a) obtaining a blood sample from a subject having schizophrenia; b) determining the identity of the alleles at the Val158Met locus in the COMT locus in the blood sample; and c) determining the level of proline in plasma of the blood sample from the subject (see, e.g., p. 2 col. 2 to p. 3, col. 1). Magnee teaches that there is a negative effect of high proline levels on early visual processing in 22q11DS children having the COMT Met genotype (p. 6). de Koning etal (Psychopharmacology. 12 June 2015. 232: 3111-3122) teaches a method comprising: a) obtaining a blood sample from a subject having schizophrenia; b) determining the identity of the alleles at the Val158Met locus in the COMT locus in the blood sample; and c) determining the level of proline in plasma of the blood sample from the subject (see, e.g., Table 1, and p. 3114-3115). De Koning teaches that 
However, the prior art does not teach or suggest the presently claimed methods for  treating or ameliorating the effects of schizophrenia in a subject in need thereof, comprising determining, in a  biological sample obtained from the subject, the presence or absence of a Val158Met polymorphism in the COMT gene; and  administering to the subject an effective amount of an agent that increases proline levels if the subject is determined to have a Val/Val genotype at codon 158; or administering to the subject an effective amount of an agent that decreases proline levels if the subject is determined to have a Val/Met or Met/Met genotype at codon 158, wherein the agent that increases proline levels is valproic acid (VPA) and the agent that decreases proline levels is vitamin D3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634